Name: Commission Regulation (EC) No 1623/95 of 4 July 1995 establishing a forecast balance for the supply to the Canary Islands of milk and milk products
 Type: Regulation
 Subject Matter: regions of EU Member States;  tariff policy;  processed agricultural produce;  trade;  economic policy
 Date Published: nan

 5. 7 . 95 EN Official Journal of the European Communities No L 154/17 COMMISSION REGULATION (EC) No 1623/95 of 4 July 1995 establishing a forecast balance for the supply to the Canary Islands of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 3 (4) thereof, Whereas in application of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balances for the milk sector should be determined for the period 1 July 1995 to 30 June 1996 for supplies to the Canary Islands ; Whereas the quantities of the forecast supply balance for those products is fixed in Regulation (EC) No 2883/94 (3), as last amended by Regulation (EC) No 1318/95 (4), for the period 1 July 1994 to 30 June 1995 ; whereas, in order to continue to satisfy requirements for milk and milk products, the abovementioned quantities should be fixed for the period 1 July 1995 to 30 June 1996 ; Whereas, in application of Regulation (EEC) No 1601 /92, the supply arrangements will apply from 1 July ; whereas the provisions of this Regulation should therefore apply immediately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance in the milk sector benefiting, as appropriate from exemp ­ tion from import duties for products from third countries or for Community aid for products from the Community market shall be as set out in the Annex hereto. Where, as regards a particular product separate amounts are fixed in the forecast supply balance for direct consumption, and for processing and/or packaging respectively, an adjustment in the breakdown as between the prescribed uses is permitted, within a limit of 20 % of the total quantity fixed for that product. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 173 , 27. 6. 1992, p. 13. (2) OJ No L 349, 31 . 12. 1994, p. 105. 3 OJ No L 304, 29. 11 . 1994, p. 18 . (&lt;) OJ No L 127, 10. 6. 1995, p. 5. No L 154/ 18 I EN I Official Journal of the European Communities 5. 7. 95 ANNEX Forecast supply balance (or milk and milk products for the Canary Islands for the period 1 July 1995 to 30 June 1996 (in tonnes) CN code Designation of goods Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 0405 00 Butter and other fats and oils derived from milk 0406 Cheeses 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 86 0406 90 87 0406 90 88 1901 90 99 Milk-based preparations without fat 2106 90 92 Milk-based preparations for children not containing milk fat 90 000 (') 25 000 (2) 3 500 13 500 1 500 7 000 (3) 200 (') Of which 2 000 tonnes are for the processing and/or packaging sector. ( 2) Of which 1 3 500 tonnes are for the processing and/or packaging sector. ( 3 ) The entire amount (7 000 tonnes) is for the processing and/or packaging sector.